Citation Nr: 1027024	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's total knee replacement has been manifested by 
chronic residuals consisting of severe painful motion and 
weakness since February 7, 2005.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for a 60 
percent evaluation for residuals of a total right knee 
replacement have been met from February 7, 2005.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.68, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was correctly notified of the 
respective duties of the claimant and of VA, and of the evidence 
needed to substantiate his claim for an increased rating for his 
right knee disorder, by a letter in March 2007.  The RO did not 
provide the Veteran notice that complied with Dingess prior to 
its first rating decision in response to the Veteran's January 
2005 claim for increased rating.  However, the RO subsequently 
sent the Veteran proper notice in the March 2007 letter, and 
readjudicated the Veteran's claim in July 2007.  Therefore the 
Board finds that any errors in the timing of notice provided to 
the Veteran were not prejudicial.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support the claims.  The 
record contains the Veteran's VA medical records, and the Veteran 
was given several VA medical examinations in connection with the 
claim.  Statements from the Veteran and his representative are 
associated with the claims file.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also recognizes that staged rating may be 
appropriate if the Veteran displays different disability pictures 
throughout the time period in question.  See Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or in-coordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

History and Analysis

The Veteran was originally granted service connection for his 
right knee disorder in July 1976, with an initial rating of 10 
percent.  In February 2004, the Veteran was granted an increased 
rating of 30 percent, effective April 2003, with a temporary 100 
percent evaluation for surgical convalescence, from January 2004 
to February 2005.  In January 2005, the Veteran requested a VA 
examination to increase his rating before his rating was set to 
go back to 30 percent on February 7, 2005.  While the January 
2005 request makes reference to the 30 percent rating, it does 
not indicate a desire for appellate review of the February 2004 
rating decision.  Therefore, the Board does not construe this 
document as a notice of disagreement.  See 38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2009) (defining a 
notice of disagreement).  See also Gallegos v. Principi, 283 F.3d 
1309, 1313-14 (Fed. Cir. 2002) (upholding VA regulation 38 C.F.R. 
§ 20.201 that requires that a notice of disagreement must express 
a desire for appellate review).  Accordingly, the RO 
appropriately treated the Veteran's January 2005 communication as 
a new claim for an increased rating for his right knee disorder.

At a May 2005 VA examination, the Veteran reported that he was 
unable to sit or stand for long periods of time due to pain, he 
was unable to jog, he used a cane to ambulate during his evening 
job, he wore a dial lock knee brace, he experienced constant pain 
and stiffness in his right knee, and he described the pain as 
being 7 out of 10.  The Veteran indicated that he had flare-ups 
if he sat or stood for more than one hour, at which point, the 
pain would be 9 out of 10.  The Veteran also reported that his 
knee would give out between 30 and 40 times each day, which 
caused him to stumble frequently.  The Veteran did not report any 
problems with weakness, swelling, heat, redness, locking, 
fatigue, or lack of endurance.

Upon examination, the VA examiner noted that the Veteran's right 
knee had no swelling, edema, redness, heat or signs of 
inflammation.  The Veteran had a scar on the anterior knee that 
was 23 centimeters long, and between 5 millimeters to 2 
centimeters wide.  The scar was nonkeloid, darker than the 
surrounding skin, nontender, had no open areas, was not swollen 
and did not restrict the movement of the joint.  The VA examiner 
indicated that the left and right knee were the same size.  The 
Veteran was asked to squat, and was able to flex his knee to 106 
degrees out of 140.  The Veteran reported pressure, but no pain 
upon flexion.  Upon passive flexion, the Veteran was able to 
achieve 112 degrees out of 140, and reported stiffness and 
pressure.  The examiner noted no instability in the right knee.  
Flexion and extension of the bilateral lower extremities in the 
feet with resistance was 5 out of 5.  The Veteran was able to 
take 4 steps walking on his toes and then on his heels, but 
reported that he felt very unstable.  The Veteran was able to 
walk tandem without any problems.  The examiner indicated that 
the Veteran had no complaints of pain, did not exhibit any 
instability and did not stumble or fall during the examination, 
even without wearing the brace.  The examiner noted a slight 
antalgic gait in favor of his right leg.  The examiner's final 
diagnosis was right total knee arthroplasty and arthrofibrosis, 
with subjective complaints of pain and decreased range of motion.  
Based on these results, the RO denied a rating in excess of 30 
percent by a rating decision in June 2005.

In January 2007, the Veteran visited the St. Louis VA Medical 
Center, and reported daily pain in his right knee.  Upon 
examination, Dr. R.N. found the range of motion in the right knee 
to be from 5 degree to 125 degrees.  Dr. R.N. noted no 
instability, but indicated that there was a palpable clunk when 
going from flexion to extension and point tenderness over the 
medial and lateral facets of the patella.  Dr. R.N. noted 1+ 
effusion.

In March 2007, a physical at the St. Louis VA Medical Center 
revealed that the Veteran could squat and return to standing 
multiple times, but that range of motion was decreased to 0 
degrees to 125 degrees.

The Veteran underwent another VA examination in June 2007 to 
examine the impact of his right knee disability on his left knee 
for purposes of a claim for secondary service connection.  The VA 
examiner did not review the claims file prior to this 
examination.  At this examination, the Veteran reported that his 
pain at rest in his right knee is 8 out of ten, and after walking 
two blocks the pain was more than 10 out of 10.  The Veteran also 
reported that the right knee was weak, stiff and had chronic 
swelling, with easy fatigability and lack of endurance.  The 
Veteran reported no heat, redness, instability, giving way or 
locking.  The Veteran was unable to answer questions about flare-
ups, limitation of motion or functional impairment, but did 
indicate that he experienced pain upon bending his knee.

Physical examination at the June 2007 examination revealed that 
the Veteran's right knee flexion was limited to 110 degrees out 
of 140, due to mechanical factors and pain.  Extension was 
reduced to -5 degrees out of 0.  The Veteran reported increased 
pain, weakness, fatigue and lack of endurance upon repetitive 
movement.  The examiner noted mild swelling of the right knee, 
but no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  The 
examiner also did not notice any ankylosis.  Based on this 
examination, the RO denied a rating in excess of 30 percent by a 
rating decision in July 2007.

In March 2008, the Veteran visited the St. Louis VA Medical 
Center for treatment of his knee pain.  Dr. G.K. noted that the 
Veteran had a good functional status, but still reported weakness 
and knee pain, with a positive claw sign.  Upon range of motion 
examination, Dr. G.K. noted a range of motion from 0 to 110 
degrees.  Dr. G.K. noted no problems with stability.

In September 2008, during an examination at the St. Louis VA 
Medical Center, Dr. A.L. performed a range of motion test on the 
Veteran's right knee.  Dr. A.L. reported that the range of motion 
was 0 to 90 degrees.

The Veteran had another VA examination in June 2008.  During this 
examination, the Veteran reported constant pain in his right 
knee, which he rated at 7 out of 10.  The Veteran also reported 
that his knee was weak and stiff and had occasional swelling.  
The Veteran reported that he did not experience any heat, 
redness, instability, giving way or locking, but that he did have 
easy fatigability and lack of endurance.  The Veteran was unable 
to answer questions regarding flare-ups, additional limitation of 
motion or functional impairment.  The Veteran did report that his 
knee impacted his job as a security officer.  Upon examination, 
the examiner reported that the Veteran's right knee flexion was 
limited to 110 degrees out of 140 because of stiffness.  
Extension was 0 degrees out of 0.  Repetitive movements did not 
change the range of motion because of pain, weakness, fatigue or 
lack of endurance.  The examiner indicated that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  The examiner noted that the 
Veteran walked with a slight limp favoring his left knee.  The 
examiner also noted that while the Veteran reported that he was 
unable to walk more than 40 to 50 steps or stand for more than 10 
minutes, this was incompatible with his full-time employment as a 
security guard.  The Veteran did, however, report that he usually 
loses about 4 days of work each month due to pain in his knee.

In July 2009, the Veteran visited the VA medical center in St. 
Louis for treatment for his left knee pain.  During that visit, 
Dr. R.S. performed a range of motion test on the right knee, and 
noted that the Veteran had a range of motion from about 10 to 95 
degrees.

The Veteran had an additional VA examination in September 2009.  
The Veteran reported to the examiner that he experienced chronic 
pain, weakness, stiffness, swelling and giving way of the right 
knee.  The Veteran reported that the knee did not lock, but did 
have a lack of endurance.  The Veteran reported that his knee 
gave out 2 to 3 times daily, causing him to stumble but not fall.  
The Veteran told the examiner that sitting and getting up on a 
regular basis would increase pain, as would walking and climbing 
stairs.  The Veteran stated that his best pain level is 7 out of 
10, and that repetitive movements caused increased pain, 
weakness, fatigue and lack of endurance.  The Veteran told the 
examiner that he missed 10 days of work in the last year because 
of his knee, and he had recently received a letter from his 
employer telling him he could not miss any more days.  The 
Veteran reported that he was unable to jog, squat or kneel, and 
that he experienced pain trying to tie his shoes or bend over.

Upon examination, the examiner noted that the right knee appeared 
larger than the left, but there was no edema, erythema or obvious 
joint effusion.  The examiner noted tenderness in the knee upon 
palpation.  Extension of the knee was limited to -20 degrees out 
of 0, and flexion was limited to 80 out of 140 degrees.  The 
Veteran reported pain on range of motion examination and slightly 
increased pain on repetitive motion, although there was no 
decrease in range of motion upon repetition.  The examiner 
indicated that stability was good in the right knee, and that 
there was no evidence of fatigue weakness or lack of endurance, 
but that the Veteran displayed signs of pain.  The examiner also 
noted that the Veteran left the examination with a slight limp.  
The examiner provided a final diagnosis of arthritis with total 
right knee arthroplasty with residual pain and decreased range of 
motion.

The Veteran's right knee disability is currently evaluated as 30 
percent disabling under Diagnostic Code 5055.  Under this code, 
prosthetic replacement of the knee is rated at 100 percent for 1 
year following implantation of the prosthesis.  Thereafter, with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity, a 60 percent rating is warranted.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is rated by analogy to 
diagnostic codes 5256 (for ankylosis of the knee), 5261 (for 
limitation of leg extension) and 5260 (for limitation of leg 
flexion).  The minimum rating is 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 is appropriate when there is ankylosis, or 
immobility, of a joint.  This code does not apply to the 
Veteran's condition, because the Veteran's right knee has never 
been found to be at all ankylosed.

Diagnostic Code 5257 is appropriate when there is recurrent 
subluxation or lateral instability in the knee.  The Board notes 
that this is the Diagnostic Code under which the Veteran was 
rated until his knee replacement.  Thereafter, the Veteran was 
switched to Diagnostic Code 5055, and 5257 is no longer 
appropriate because the Veteran has not experienced subluxation 
or lateral instability in his right knee since his knee 
replacement.

Diagnostic Code 5258 is appropriate when there is dislocated 
semilunar cartilage with locking, pain and effusion.  This code 
is also inapplicable in this Veteran's case, as the Veteran has 
had a total knee replacement.  Diagnostic Code 5259 is similarly 
inapplicable, as it provides a rating for symptomatic removal of 
the semilunar cartilage.

Diagnostic Code 5260 rates the actual or functional limitation of 
flexion of the knee.  If flexion is limited to 60 degrees, this 
results in a noncompensable rating.  If the joint is limited to 
45 degrees flexion, this results in a 10 percent rating.  If it 
is limited to 30 degrees, this results in a 20 percent rating, 
and if it is limited to 15 degrees, this results in a 30 percent 
rating.  The Veteran's most recent VA examination reported a 
flexion that was limited to 80 degrees.  This was the most 
limitation of flexion observed during any of the Veteran's 
examinations.  Since this is not severe enough to be rated, 
Diagnostic Code 5260 does not apply.

Diagnostic Code 5261 rates the actual or functional limitation of 
extension of the knee.  If extension is limited to 5 degrees, 
this results in a noncompensable rating.  If the knee is limited 
in extension to 10 degrees, this results in a 10 percent rating.  
If it is limited to 15 degrees, this results in a 20 percent 
rating.  If it is limited to 20 degrees, this results in a 30 
percent rating.  If it is limited to 30 degrees, this results in 
a 40 percent rating, and if it is limited to 45 degrees, this 
results in a 50 percent rating.  The Board notes that limitation 
of extension is encompassed, by analogy, in Diagnostic Code 5055.  
Therefore, to the extent that the Veteran would be entitled to 
any rating of 30 percent or less, such a rating is already 
covered by the Veteran's current rating of 30 percent under 
Diagnostic Code 5055.  To hold otherwise would be to allow 
pyramiding, in violation of 38 C.F.R. § 4.14.  During the 
September 2009 VA examination, the examiner noted that the 
Veteran's right knee was limited in extension to 20 degrees.  
This was the most limitation of extension observed during any of 
the Veteran's examinations.  Therefore, as of September 9, 2009, 
the Veteran would have been entitled to a rating of 30 percent 
under Diagnostic Code 5261; however, since the Veteran was 
already rated at 30 percent under Diagnostic Code 5055, the 
Veteran cannot also be rated under this code.

Diagnostic Code 5262 rates any impairment of the tibia and 
fibula, and Diagnostic Code 5263 provides a rating for genu 
recurvatum.  Since neither of these conditions was ever observed, 
neither code applies.

Finally, under Diagnostic Code 5003, degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.  When, however, limitation of 
motion of the specific joint (or joints) involved is 
noncompensable (0 percent) under the appropriate diagnostic 
codes, a rating of 10 percent is for application for major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R.  § 4.71a, 
Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. Brown, 
8 Vet. App. 417, 420 (2995) (citation omitted).  Due to the 
Veteran's current rating under Diagnostic Code 5055, which takes 
into consideration limitation of motion, to apply 5003 to rate 
the Veteran's limitation of motion would, again, cause 
impermissible pyramiding.

After reviewing the evidence of record, the Board finds that an 
evaluation of 60 percent under Diagnostic Code 5055 is warranted 
for the Veteran's right knee disorder from February 7, 2005.  The 
Veteran has been noted to have persistent pain in his right knee 
on numerous occasions, which he consistently described as being 
at least 7 out of 10 and which one examiner noted caused him to 
grimace during his examination.  The Veteran's pain is also 
displayed by his slight limp.  He has also been found to have 
weakness, which results in the knee giving out up to 40 times 
daily, and to use a cane and a brace for support.  Additionally, 
he has been noted to have a limitation of extension of 20 degrees 
as a result of the surgery, with flexion limited to 80 degrees. 

Therefore, resolving the benefit of the doubt in favor of the 
Veteran in accordance with 38 C.F.R. § 4.3, the Board finds that 
the Veteran's right knee disorder is manifested by severe painful 
motion and weakness.  As such, a 60 percent evaluation is 
warranted, which is the maximum schedular evaluation allowable 
after one year following implantation surgery. See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.  Finally, the Board notes that no 
evaluation greater than 60 percent is warranted under Diagnostic 
Codes 5256 through 5263, pertaining to disabilities of the knee 
and leg.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2009) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.

In evaluating the Veteran's right knee disability under the 
criteria of DeLuca, supra, the Board notes that Diagnostic Code 
5055 specifically contemplates weakness, pain and limitation of 
motion.  Therefore, an increased rating is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
disability. The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

In short, the evidence does not support the proposition that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).




ORDER

A 60 percent evaluation for residuals of a totally right knee 
replacement, from February 7, 2005, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


